DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of 16/012,488 06/19/2018 PAT 10789647
16/012,488 is a CON of 14/307,176 06/17/2014 PAT 10026124
14/307,176 has PRO 61/835,924 06/17/2013

Status of Claims
	Claims 1, 2, 5-12, and 15-25 are currently pending and rejected.
	Claims 3, 4, 13, and 14 are canceled.

Claim Rejection – 35 U.S.C. 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 11, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  These independent claims are amended with new limitations, “determine that the selection includes at least one of the determined one or more of the plurality of orders to trade which are of potential interest to the user or the presentation of the subset which contains one or more of the one or more of the plurality of orders to trade which are of potential interest to the user; and prevent submission, by the user, of the selected at least one order to trade via the generated user interface screen”.  This limitation is not supported in the original specification.  Paragraph 0061-0062 of the specification teach “a self-trade check may be configured to issue a warning or an error.  In some cases, an error may stop an order from being submitted”.  The specification actually teaches preventing the user from submitting a trade with himself/herself rather than preventing a trade “which are of potential interest to the user”.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, 5-12, and 15-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards identifying and displaying trades that are of potential interest to a user.  The concept is clearly related to managing transactions between people, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1, 2, 5-12, and 15-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1, 2, 5-12, and 15-25 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards identifying and displaying trades that are of potential interest to a user.  The concept comprises receiving market data comprising previously submitted orders that are at least partially unsatisfied, determining one or more orders which are of potential interest to a user, and generating a user interface for displaying the orders, where the orders of potential interest to the user are visually differentiated from the rest.  The present claims are related to managing interaction between people (i.e. traders), thus the present claims fall within the Certain Method of Organizing Human Activity grouping.  The present claims are similar to the ineligible claims in Electric Power Group vs. Alstom, because they are directed to receiving data, analyzing data, and displaying result.  The process of determining orders which are of potential interest to a user is recited in a highly vague fashion.  It does not appear there is any improvement in data mining or A.I.  The presentation of the orders only require a grid/spreadsheet/table with conventional highlight function.  Existing trading platform or spreadsheet software (e.g. Microsoft Excel) can present the orders as claimed.  The performance of the claim limitations using generic computer components (i.e. a processor and a memory) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  Accordingly, this claim recites an abstract idea.
Prong Two
Independent claims 1, 11, and 21 recite a processor coupled with a memory as additional elements.  The additional elements are claimed to perform basic computer functions, such as receiving market data comprising unsatisfied orders, determining one or more orders which are of potential interest to a user, generating a GUI to display orders and highlighting those orders that are of potential interest to the user.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The GUI in the claims also appears to have generic function, such as displaying orders in a grid (or spreadsheet or table) and highlighting certain cells of the grid.  The independent claims do not recite any additional element that is considered an improvement in computer function or technological breakthrough outside of trading.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  Dependent claims 2-9 and 12-19 do not recite any additional element.  They simply recite generic element (e.g. a processor), and conventional GUI features (e.g. displaying orders in a spreadsheet, highlighting cells of spreadsheet, etc.).  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing technology in a networked computer environment.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a processor coupled with a memory as additional elements.  The additional elements are claimed to perform basic computer functions, such as receiving market data comprising unsatisfied orders, determining one or more orders which are of potential interest to a user, generating a GUI to display orders and highlighting those orders that are of potential interest to the user.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not require anything other than an off-the-shelf general-purpose computer to implement.  No inventive computer function is needed.  
	In the response filed on 01/24/2022, Applicant amended independent claims 1, 11, and 21 by adding the limitation, “the electronic market data including data indicative of one or more of the plurality of orders to trade which are of potential interest to the user when there is a relationship between the user and a trader that placed the order to trade”.
	Applicant argued that the claimed invention improves upon the technical field of computer user interface in electronic trading, by providing a specific implementation which controls display of information so to ensure that particular information of interest is readily ascertainable by the user.  Examiner disagrees and points out that the amended claims merely receive market data including data indicative of orders submitted a trader that had a relationship with the user, and visually differentiating (i.e. highlighting) those orders on a display.  The claims only require a computer to identify and highlight orders that satisfied certain criteria (e.g. being submitted by a particular trader), and these functions are basic computer functions.  
Previously cited reference, Annunziata, teaches “The transaction parameters may also permit the submitter of an indication to grant specific users preferred status over other users of the system with respect to actions concerning indications submitted by the submitter.  For example, a submitter may have had good relations with particular users and may wish to give them preference over other users of the system such as for credit purposes or otherwise.  In essence, the transaction parameters permit the submitter of an indication to control to how the indication is presented and acted upon by other users” (see paragraph 0056) and “the user may seek only open offers on Brent Crude Oil or firm bids from a specific trader or broker” (see paragraph 0058).  Annunziata shows filtering trades to display those submitted by traders who have good relationship with the user.  Friesen et al. (Patent No.: US 6,993,504), for example, teaches “In another embodiment, all order books where a give trader has entered an order will be highlighted.  A trader may user this feature to locate orders of order traders with which the trader has a line of credit” (see column 4 line 31-41.), and “Selecting a trader’s icon 912 will also highlight the trader’s orders on the priority view, value/quantity view, and other views provided in the system that display orders and which can all be displayed concurrently” (see column 13 line 62 through column 14 line 14).  Buck (Patent No.: US 7,899,736) also teaches “The indicators in the bid display region 406 may in addition, be color-coded, segmented or otherwise differentiated to represent a corresponding number of orders and/or the trader’s orders in relationship to other orders in the market” (see column 7 line 52-67).  Buck art teaches visually differentiated orders that are submitted by a particular trader among other orders.  
	Additionally, amended claims recite determining whether a counter-order is being of interest (see paragraph 0061-0062 of the specification, this feature appears to prevent self-trade within the same business organization).  This feature can be performed manually by checking whether the trades are submitted by the traders of the same business organization or utilizing off-the-shelf computer to automate manual processing.  Ellis et al. (Pub. No.: US 2008/0215430) teaches preventing self-trade is a known function in order matching (see paragraph 0114, “Self Trading—Orders from traders at the same institution preferably are not be matched together during price determination”).	
Evidently, identifying and highlighting orders submitted by a particular trader, such as a trader who had relationship with the user, were well-known prior to the present invention.  As such, there is no improvement in GUI or computer technology.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-12, and 15-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heckman et al. (Patent No.: US 8,577,772), in view of Annunziata (Pub. No.: US 2008/0215477) and Friesen et al. (Patent No.: US 6,993,504) and Buck (Patent No.: US 7,899,736) and Ellis et al. (Pub. No.: US 2008/0215430).
As per claim 1, 11, and 21, Heckman teaches a non-transitory computer-readable medium containing computer-executable instructions that, when executed by a processor of a computing device, cause the computing device to:

receive, from an exchange computing system, electronic market data for a financial instrument, the electronic market data comprising data indicative of a plurality of orders to trade the financial instrument, each characterized by a plurality of parameters, which were previously submitted to the exchange computing system and, as of the time the market data was communicated by the exchange computing system, are at least partially unsatisfied (see column 2 line 23-37, “configured to receive information about the unexecuted trading positions”; unexecuted trading positions are the same as orders that are at least partially unsatisfied; also see column 3 line 53-67 and column 5 line 12-21);
determine, based on the market data, one or more of the plurality of orders to trade which are of potential interest to a user (see column 2 line 23-37, prior art matches user’s indication of interest to unexecuted trading positions, so in other words, Heckman identifies orders that are of potential interest to user by matching; also see column 3 line 53 through column 4 line 47);
generate a user interface screen comprising a presentation of the plurality of orders to trade the financial instrument (see column 2 line 23-37); and
cause display of the generated user interface screen on a display of a user device associated with the user (see column 2 line 23-37);
receive an input from the user comprising selection of at lease one order to trade from the presentation of the plurality of orders to trade the financial instrument (see column 2 line 38-52).
Examiner notes however, Heckman does not explicitly teach the electronic market data including data indicative of one or more of the plurality of orders to trade which are of potential interest to the user when there is a relationship between the user and a trader that placed the order to trade; and wherein the user interface is operative to allow a user thereof to selectively consolidate the presentation of the plurality of orders to trade to combine the presentation of each of a subset of the plurality of orders to trade having at least one of the plurality of parameters in common into a single presentation on the user interface representative thereof.
Annunziata teaches the electronic market data including data indicative of one or more of the plurality of orders to trade which are of potential interest to the user when there is a relationship between the user and a trader that placed the order to trade (see paragraph 0056, “The transaction parameters may also permit the submitter of an indication to grant specific users preferred status over other users of the system with respect to actions concerning indications submitted by the submitter.  For example, a submitter may have had good relations with particular users and may wish to give them preference over other users of the system such as for credit purposes or otherwise.  In essence, the transaction parameters permit the submitter of an indication to control to how the indication is presented and acted upon by other users”; also see paragraph 0058, “the user may seek only open offers on Brent Crude Oil or firm bids from a specific trader or broker”; Annunziata shows filtering trades to display those submitted by traders who have good relationship with the user);
wherein the user interface is operative to allow a user thereof to selectively consolidate the presentation of the plurality of orders to trade to combine the presentation of each of a subset of the plurality of orders to trade having at least one of the plurality of parameters in common into a single presentation on the user interface representative thereof (see paragraph 0083, “allows commodity to be shown in a trading screen with bids/offers at a certain price to be combined to show total volume as well as by counterparty”; see paragraph 0098 and 0118-0119, orders can be combined based on price; also see paragraph 0165, “The ICTS position grid allows a user to view their net position for commodity and trading period combinations”; and see paragraph 0171, “The shopping cart is an application that permits a user to select multiple orders, combining various commodity and trading period combinations, and place them in a basket”); 
determine that the selection includes at least one of the determined one or more of the plurality of orders to trade which are of potential interest to the user or the presentation of the subset which contains one or more of the one or more of the plurality of orders to trade which are of potential interest to the user (see paragraph 0122-0125, prior art teaches using different color to designate order of potential interest, including self-trade by the user).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify  Heckman with teaching from Annunziata to include the electronic market data including data indicative of one or more of the plurality of orders to trade which are of potential interest to the user when there is a relationship between the user and a trader that placed the order to trade; wherein the user interface is operative to allow a user thereof to selectively consolidate the presentation of the plurality of orders to trade to combine the presentation of each of a subset of the plurality of orders to trade having at least one of the plurality of parameters in common into a single presentation on the user interface representative thereof; and determine that the selection includes at least one of the determined one or more of the plurality of orders to trade which are of potential interest to the user or the presentation of the subset which contains one or more of the one or more of the plurality of orders to trade which are of potential interest to the user.  The modification would have been obvious, because it is merely applying a known technique (i.e. allowing user to find trades submitted by traders whom he/she had a relationship; allowing user to selectively combine orders based on common commodity at the same price or other criteria) to a known system (i.e. electronic trading platform) ready to perform predictable result (i.e. easier to see orders that are of interest).
The combination of Heckman and Annunziata still does not teach wherein the presentation of the determined one or more of the plurality of orders to trade which are of potential interest to the user, or the presentation of the subset which contains one or more of the one or more of the plurality of orders to trade which are of potential interest to the user, is visually differentiated from the presentation of the remainder of the plurality of orders to trade which were not determined to be of potential interest to the user or the subset which contains only orders to trade which were not determined to be of potential interest to the user.  Examiner points out that visually differentiating items of interest from the remainder of items was well-known and widely implemented in the form of highlighting or color-coding.  To support this argument and the fact that highlighting orders submitted by preferred traders were known, Examiner cites Friesen et al. and Buck.
Friesen teaches the electronic market data including data indicative of one or more of the plurality of orders to trade which are of potential interest to the user when there is a relationship between the user and a trader that placed the order to trade (see column 4 line 31-41, “In another embodiment, all order books where a give trader has entered an order will be highlighted.  A trader may user this feature to locate orders of order traders with which the trader has a line of credit”; see column 13 line 62 through column 14 line 14, “Selecting a trader’s icon 912 will also highlight the trader’s orders on the priority view, value/quantity view, and other views provided in the system that display orders and which can all be displayed concurrently”; also see column 23 line 40-60);
 	wherein the presentation of the determined one or more of the plurality of orders to trade which are of potential interest to the user, or the presentation of the subset which contains one or more of the one or more of the plurality of orders to trade which are of potential interest to the user, is visually differentiated from the presentation of the remainder of the plurality of orders to trade which were not determined to be of potential interest to the user or the subset which contains only orders to trade which were not determined to be of potential interest to the user (see column 4 line 31-41, “In another embodiment, all order books where a give trader has entered an order will be highlighted.  A trader may user this feature to locate orders of order traders with which the trader has a line of credit”; see column 13 line 62 through column 14 line 14, “Selecting a trader’s icon 912 will also highlight the trader’s orders on the priority view, value/quantity view, and other views provided in the system that display orders and which can all be displayed concurrently”; also see column 23 line 40-60).
	Buck also teaches wherein the presentation of the determined one or more of the plurality of orders to trade which are of potential interest to the user, or the presentation of the subset which contains one or more of the one or more of the plurality of orders to trade which are of potential interest to the user, is visually differentiated from the presentation of the remainder of the plurality of orders to trade which were not determined to be of potential interest to the user or the subset which contains only orders to trade which were not determined to be of potential interest to the user (see column 7 line 52-67, “The indicators in the bid display region 406 may in addition, be color-coded, segmented or otherwise differentiated to represent a corresponding number of orders and/or the trader’s orders in relationship to other orders in the market”; prior art teaches visually differentiated orders that are submitted by a particular trader among other orders).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Heckman and Annunziata with teaching from Friesen and Buck to include the electronic market data including data indicative of one or more of the plurality of orders to trade which are of potential interest to the user when there is a relationship between the user and a trader that placed the order to trade; and wherein the presentation of the determined one or more of the plurality of orders to trade which are of potential interest to the user, or the presentation of the subset which contains one or more of the one or more of the plurality of orders to trade which are of potential interest to the user, is visually differentiated from the presentation of the remainder of the plurality of orders to trade which were not determined to be of potential interest to the user or the subset which contains only orders to trade which were not determined to be of potential interest to the user.  The modification would have been obvious, because it is merely applying a known technique (i.e. highlighting items of interest) to a known system (i.e. electronic trading platform) ready to perform predictable result (i.e. allow user to quickly differentiate orders from traders whom the user has relationship with from the rest of the orders).
Examiner further notes the combination of Heckman, Annunziata, Friesen, and Buck does not explicitly teach determine that the selection includes at least one of the determined one or more of the plurality of orders to trade which are of potential interest to the user or the presentation of the subset which contains one or more of the one or more of the plurality of orders to trade which are of potential interest to the user; and prevent submission, by the user, of the selected at least one order to trade via the generated user interface screen.  Examiner notes that this feature is intended to prevent self-trade among traders from the same business organization, according to paragraph 0061-0062 of the specification.  Orders which are of potential interest to the user is self-trade.
Ellis teaches determined one or more of the plurality of orders to trade which are of potential interest to the user or the presentation of the subset which contains one or more of the one or more of the plurality of orders to trade which are of potential interest to the user; and prevent submission, by the user, of the selected at least one order to trade via the generated user interface screen (see paragraph 0114, prior art teaches “Self Trading—orders from traders at the same institutions preferably are not be matched together during price determination”; prior art suggests preventing submission of orders which are of potential interest, and in this case self-trade orders).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Heckman, Annunziata, Friesen, and Buck with teaching from Ellis to include determine that the selection includes at least one of the determined one or more of the plurality of orders to trade which are of potential interest to the user or the presentation of the subset which contains one or more of the one or more of the plurality of orders to trade which are of potential interest to the user; and prevent submission, by the user, of the selected at least one order to trade via the generated user interface screen.  The modification would have been obvious, because it is merely applying a known technique (i.e. preventing self-trade) to a known system (i.e. electronic trading platform) ready to perform predictable result (i.e. prevent wasting time and resources on unwanted trade).
 	As per claim 2 and 12, Heckman teaches wherein the electronic market data is received by the processor from the exchange computer system over a communications network, the user device comprising the processor (see claim 9).
 	Claims 3, 4, 13, and 14 (Canceled).
	Annunziata teaches an order to trade is determined to be of potential interest to the user when there is a relationship between the user and a trader that placed the order to trade (see paragraph 0058, 0083, and 0098, prior art teaches the user can choose to view only orders from approved counter-party, who has a relationship with the user).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Heckman with teaching from Annunziata to include an order to trade is determined to be of potential interest to the user when there is a relationship between the user and a trader that placed the order to trade.  The modification would have been obvious, because it is merely applying a known technique (i.e. displaying only orders from approved counter-party) to a known system (i.e. electronic trading platform) ready to provide predictable result (i.e. allow user to quickly find orders of interest posted by counter-party who the user has a relationship with).
 As per claim 5 and 15, Heckman does not explicitly teach wherein the presentation of the determined one or more of the plurality of orders to trade which are of potential interest to the user, or the presentation of the subset which contains one or more of the one or more of the plurality of orders to trade which are of potential interest to the user comprises a color not used to present the remainder of the plurality of orders to trade which were not determined to be of potential interest to the user or the subset which contains only orders to trade which were not determined to be of potential interest to the user.  Examiner points out that visually differentiating items of interest from the remainder of items was well-known and widely implemented in the form of highlighting or color-coding.  To support this argument Examiner cites Brumfield.
Friesen teaches wherein the presentation of the determined one or more of the plurality of orders to trade which are of potential interest to the user, or the presentation of the subset which contains one or more of the one or more of the plurality of orders to trade which are of potential interest to the user comprises a color not used to present the remainder of the plurality of orders to trade which were not determined to be of potential interest to the user or the subset which contains only orders to trade which were not determined to be of potential interest to the user (see column 4 line 31-41, “In another embodiment, all order books where a give trader has entered an order will be highlighted.  A trader may user this feature to locate orders of order traders with which the trader has a line of credit”; see column 13 line 62 through column 14 line 14, “Selecting a trader’s icon 912 will also highlight the trader’s orders on the priority view, value/quantity view, and other views provided in the system that display orders and which can all be displayed concurrently”; also see column 23 line 40-60).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Heckman with teaching from Friesen to include wherein the presentation of the determined one or more of the plurality of orders to trade which are of potential interest to the user, or the presentation of the subset which contains one or more of the one or more of the plurality of orders to trade which are of potential interest to the user comprises a color not used to present the remainder of the plurality of orders to trade which were not determined to be of potential interest to the user or the subset which contains only orders to trade which were not determined to be of potential interest to the user.  The modification would have been obvious, because it is merely applying a known technique (i.e. highlighting items of interest) to a known system (i.e. electronic trading platform) ready to perform predictable result (i.e. allow user to quickly differentiate items of interests from the rest).
 As per claim 6 and 16, Heckman does not explicitly teach wherein the presentation of the subset which contains one or more of the one or more of the plurality of orders to trade which are of potential interest to the user comprises a color border not used to present the remainder of the plurality of orders to trade which were not determined to be of potential interest to the user or the subset which contains only orders to trade which were not determined to be of potential interest to the user.  Examiner points out that visually differentiating items of interest from the remainder of items was well-known and widely implemented in the form of highlighting or color-coding.  To support this argument Examiner cites Brumfield.
Brumfield teaches the presentation of the subset which contains one or more of the one or more of the plurality of orders to trade which are of potential interest to the user comprises a color border not used to present the remainder of the plurality of orders to trade which were not determined to be of potential interest to the user or the subset which contains only orders to trade which were not determined to be of potential interest to the user (see abstract, column 3 line 5-40, “receiving market information relating to a first commodity and a second commodity.  The market information includes a number of items of interest”; see column 14 line 14-35, “items of interest in the user interface may be color coded or highlighted using color or gray scale shades”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Heckman with teaching from Brumfield to include wherein the presentation of the determined one or more of the plurality of orders to trade which are of potential interest to the user, or the presentation of the subset which contains one or more of the one or more of the plurality of orders to trade which are of potential interest to the user comprises a color not used to present the remainder of the plurality of orders to trade which were not determined to be of potential interest to the user or the subset which contains only orders to trade which were not determined to be of potential interest to the user.  The modification would have been obvious, because it is merely applying a known technique (i.e. highlighting items of interest) to a known system (i.e. electronic trading platform) ready to perform predictable result (i.e. allow user to quickly differentiate items of interests from the rest).
 As per claim 7 and 17, Heckman teaches wherein the at least one of the plurality of parameters is specified by the user (see column 4 line 23-34 and claim 5, filters are the same as parameters).
 	As per claim 8 and 18, Heckman does not explicitly teach wherein presentation of the plurality of orders to trade the financial instrument comprises a grid, each of the plurality of order to trade being presented in a row of the grid.
	Annunziata teaches presentation of the plurality of orders to trade the financial instrument comprises a grid, each of the plurality of order to trade being presented in a row of the grid (see paragraph 0115, 0165, prior art teaches a grid for displaying orders, and allowing user to view the net position, which is combined order into one row).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Heckman with teaching from Annunziata to include presentation of the plurality of orders to trade the financial instrument comprises a grid, each of the plurality of order to trade being presented in a row of the grid.  The modification would have been obvious, because it is merely applying a known technique (i.e. using a grid to display data) to a known system (i.e. electronic trading platform) ready to perform predictable result (i.e. use existing GUI to efficiently display information).
 	As per claim 9 and 19, Heckman does not teach wherein the single presentation of the subset of the plurality of orders to trade having at least one of the plurality of parameters in common comprises a single row of the grid.
	Annunziata teaches wherein the single presentation of the subset of the plurality of orders to trade having at least one of the plurality of parameters in common comprises a single row of the grid (see paragraph 0115, 0165, prior art teaches a grid for displaying orders, and allowing user to view the net position, which is combined order into one row).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Heckman with teaching from Annunziata to include presentation of the plurality of orders to trade the financial instrument comprises a grid, each of the plurality of order to trade being presented in a row of the grid.  The modification would have been obvious, because it is merely applying a known technique (i.e. using a grid to display combined orders in a single row) to a known system (i.e. electronic trading platform) ready to perform predictable result (i.e. use existing GUI to efficiently display information).
 	As per claim 10 and 20, Heckman does not teach wherein the user interface screen further includes an interactive element which enables the user, via the user device, to switch between the single presentation of the subset of the plurality of orders to trade having at least one of the plurality of parameters in common and presenting each of the order to trade of the subset in individual rows of the grid.
	Annunziata teaches the user interface screen further includes an interactive element which enables the user, via the user device, to switch between the single presentation of the subset of the plurality of orders to trade having at least one of the plurality of parameters in common and presenting each of the order to trade of the subset in individual rows of the grid (see paragraph 0115, 0165, prior art teaches a grid for displaying orders, and allowing user to view the net position, which is combined order into one row).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Heckman with teaching from Annunziata to include presentation of the plurality of orders to trade the financial instrument comprises a grid, each of the plurality of order to trade being presented in a row of the grid.  The modification would have been obvious, because it is merely applying a known technique (i.e. using a grid to display combined orders in a single row) to a known system (i.e. electronic trading platform) ready to perform predictable result (i.e. use existing GUI to efficiently display information).
	As per claim 22, 24, and 25, Heckman does not explicitly teach wherein when the at least one of the determined one or more of the plurality of orders to trade which are of potential interest to the user or the presentation of the subset which contains one or more of the one or more of the plurality of orders to trade which are of potential interest to the user selected by a user comprises an implied order, a related outright order is not prevented from being submitted by user via the generated user interface screen. Examiner notes, this limitation is written in double negative.  Thus, this claim limitation does not carrier patentable weight.
	Annunziata teaches when the at least one of the determined one or more of the plurality of orders to trade which are of potential interest to the user or the presentation of the subset which contains one or more of the one or more of the plurality of orders to trade which are of potential interest to the user selected by a user comprises an implied order, a related outright order is not prevented from being submitted by user via the generated user interface screen (see paragraph 0121-0125, prior art teaches displaying implied and outright orders; paragraph 0053, 0062, 0130, prior art teaches submitting order via GUI; prior art does not say implied orders and outright orders will be blocked, so in other words, implied orders and outright orders will not be prevented from being submitted by user via the user interface).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Heckman with teaching from Annunziata to include when the at least one of the determined one or more of the plurality of orders to trade which are of potential interest to the user or the presentation of the subset which contains one or more of the one or more of the plurality of orders to trade which are of potential interest to the user selected by a user comprises an implied order, a related outright order is not prevented from being submitted by user via the generated user interface screen.  The modification would have been obvious, because it is merely applying a known technique (i.e. determining implied order and outright order and allowing these orders to be submitted) to a known system (i.e. electronic trading platform) ready to perform predictable result.
As per claim 23, Heckman does not explicitly teach wherein the relationship comprises one of the orders to trade having been submitted by the user or the order to trade having been submitted by another user in a same organization as the user.  
Ellis teaches wherein the relationship comprises one of the orders to trade having been submitted by the user or the order to trade having been submitted by another user in a same organization as the user (see paragraph 0114, prior art teaches “Self Trading—orders from traders at the same institutions preferably are not be matched together during price determination”; prior art suggests preventing submission of orders which are of potential interest, and in this case self-trade orders).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Heckman, Annunziata, Friesen, and Buck with teaching from Ellis to include wherein the relationship comprises one of the orders to trade having been submitted by the user or the order to trade having been submitted by another user in a same organization as the user.  The modification would have been obvious, because it is merely applying a known technique (i.e. preventing self-trade) to a known system (i.e. electronic trading platform) ready to perform predictable result (i.e. prevent wasting time and resources on unwanted trade).

Response to Remarks
	In the response filed on 05/18/2022, Applicant amended independent claims 1, 11, and 21 by adding the limitation, “receive an input from the user comprising selection of at least one order to trade from the presentation of the plurality of orders to trade the financial instrument; determine that the selection includes at least one of the determined one or more of the plurality of orders to trade which are of potential interest to the user or the presentation of the subset which contains one or more of the one or more of the plurality of orders to trade which are of potential interest to the user; and prevent submission, by the user, of the selected at least one order to trade via the generated user interface screen”.	Rejection under 35 U.S.C. 101	Applicant's arguments with regards to rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.
	Applicant argued that the amended claims are directed to “a specific, novel, non-preemptive, and patentable system, i.e., a practical application for displaying information on a user interface of a computer which visually distinguishes particular information of interest whether directly displayed or concealed via a consolidated presentation, and preventing submission of trade orders which include a selection of a counter-order that is indicated as being of interest, whether specifically displayed or hidden from view in a consolidated presentation”.  Examiner disagrees and points out that the claims merely receive market data including data indicative of orders submitted a trader that had a relationship with the user, and visually differentiating (i.e. highlighting) those orders on a display.  The claims only require a computer to identify and highlight orders that satisfied certain criteria (e.g. being submitted by a particular trader), and these functions are basic computer functions.  
Previously cited reference, Annunziata, teaches “The transaction parameters may also permit the submitter of an indication to grant specific users preferred status over other users of the system with respect to actions concerning indications submitted by the submitter.  For example, a submitter may have had good relations with particular users and may wish to give them preference over other users of the system such as for credit purposes or otherwise.  In essence, the transaction parameters permit the submitter of an indication to control to how the indication is presented and acted upon by other users” (see paragraph 0056) and “the user may seek only open offers on Brent Crude Oil or firm bids from a specific trader or broker” (see paragraph 0058).  Annunziata shows filtering trades to display those submitted by traders who have good relationship with the user.  Friesen et al. (Patent No.: US 6,993,504), for example, teaches “In another embodiment, all order books where a give trader has entered an order will be highlighted.  A trader may user this feature to locate orders of order traders with which the trader has a line of credit” (see column 4 line 31-41.), and “Selecting a trader’s icon 912 will also highlight the trader’s orders on the priority view, value/quantity view, and other views provided in the system that display orders and which can all be displayed concurrently” (see column 13 line 62 through column 14 line 14).  Buck (Patent No.: US 7,899,736) also teaches “The indicators in the bid display region 406 may in addition, be color-coded, segmented or otherwise differentiated to represent a corresponding number of orders and/or the trader’s orders in relationship to other orders in the market” (see column 7 line 52-67).  Buck art teaches visually differentiated orders that are submitted by a particular trader among other orders.  
	Additionally, amended claims recite determining whether a counter-order is being of interest (see paragraph 0061-0062 of the specification, this feature appears to prevent self-trade within the same business organization).  This feature can be performed manually by checking whether the trades are submitted by the traders of the same business organization or utilizing off-the-shelf computer to automate manual processing.  Ellis et al. (Pub. No.: US 2008/0215430) teaches preventing self-trade is a known function in order matching (see paragraph 0114, “Self Trading—Orders from traders at the same institution preferably are not be matched together during price determination”).
Evidently, identifying and highlighting orders submitted by a particular trader, such as a trader who had relationship with the user, and preventing self-trade, were well-known prior to the present invention.  As such, there is no improvement in GUI or computer technology.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.
Rejection under 35 U.S.C 103
Examiner cites a new prior art, Ellis et al. (Pub. No.: US 2008/0215430), to address the amended feature.  Updated rejection is cited in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
AUG-2022